Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II – claims 31-34 in the reply filed on 2/2/2021 is acknowledged.
Claims 1-5, 8-10, 13, 15-19, 21, 25, and 27 are withdrawn. 

Drawings
The use of the term Hydraspun in Figures 4A, 4B, 5A, 5B, 6A, 6B and 7, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Specification
The disclosure is objected to because of the following informalities: in paragraph [00126], line 1, “Hydrapun” is probably referring to the trademark compound HYDRASPUN® and should be corrected.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derda et al (US 2011/0105360).
Derda et al disclose a three-dimensional array device comprising a porous hydrophilic substrate with a plurality of porous region, each region bounded at least in part by a liquid impervious boundary; and a hydrogel comprising cells, wherein the 
With respect to claim 32, paragraph [0013] of the instant specification defines “WDMSM” as a matrix material or water dispersible matrix material. Thus, the paper substrate in Derda et al is considered a WDMSM since paper is water dispersible matrix material. 
With respect to claim 33, each porous region in Derda et al is considered a label zone and the entire substrate is considered a diagnostic device which is comprised of a water dispersible matrix material.
With respect to claim 34, each porous region (label zone) of Derda et al is positioned in contiguous non-overlapping fluid communication with the substrate (water dispersible matrix material). 

Claims 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata et al (US 5,246,664).
Nagata et al discloses a water-disintegrable support paper material comprised of carboxymethylcellulose or carboxyethylcellulose with a layer of assay reagent (Col. 2, lines 48-68). The layer of assay reagent can be composed of a water-soluble and dispersible resin (polyvinyl pyrrolidone and polyvinyl butyral) with the assay reagent being appropriate for what is to be detected (Col. 6, lines 55-61). For the detection of 
With respect to claim 31, the support paper of Nagata et al is considered a water dispersible matrix. The assay reagent layer is considered a water soluble coating agent with a labeled reagent where the glucose oxidase/guaiac fat or o-tolidine combination for the detection of glucose reads on a labeled reagent. 
With respect to claim 32, paragraph [0013] of the instant specification defines “WDMSM” as a matrix material or water dispersible matrix material. Thus, the support paper in Nagata et al is considered a WDMSM since Nagata et al teach the support paper as being water dispersible. 
With respect to claim 33, the reagent layer of Nagata et al is considered a label zone and the entire paper support is considered a diagnostic device which is comprised of a water dispersible matrix material.

Claims 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharrock (US 2012/0072125) 
Sharrock disclose a lateral flow assay device. The device includes at least one lateral flow porous carrier with a detection zone contain immobilized specific binding reagent. The porous carrier can be made of cellulose. Labeled binding reagent can be provided on the porous carrier or on a different carrier material. The labeled binding reagent can be applied to the porous carrier or a separate porous carrier as a mixture with polyvinyl alcohol [0035], [0040], [0041], [0043], [0075], and [0079]. 

	With respect to claim 32, paragraph [0013] of the instant specification defines “WDMSM” as a matrix material or water dispersible matrix material. Thus, the paper porous carrier of Sharrock is considered a WDMSM since paper is water dispersible matrix material. 
With respect to claim 33, the area containing the labeled binding reagent is considered a label zone and the porous carrier is considered a diagnostic device which is comprised of a water dispersible matrix material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,378,638 discloses a plastic carrier that supports layers assay reagents in separate water soluble compartments. However, the plastic carrier is not water dispersible matrix material. 
US 5,552,288 discloses a agar paper test sheet that contains an enzyme reagent for use in an ELISA. However, the enzyme is not considered a labeled reagent. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        


5/8/2021